* UNICOR FEDERAL PRISON INDUSTRIES, INC.
LEAVENWORTH, KANSAS

U.S. DEPARTMENT OF JUSTICE REQUEST FOR ome

Federal Bureau of Prisons : 4

      

os

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

¥el wile
From awd 5087%-039 _B-! 21 tiled
LAST N BK, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A~ INMATE REQUEST V_ Sig ned A\\ ae COLIN TS 6 Coes Ne
\19, 7.030 ables being Non Apel v1 Wet EUs Cligide™ |
Raovol on pn 92880 atl Bee NSE Pmn anes A Eine ehh
Go nals popaleied oN ARH IIT doao, AREF Devi SG ean Jo20 & was
Vator rm My Ramry od wm) early r2\eOse, subsequent Y OW APFi\ ”

aeons Phat TE Nod been denied: becatse
pode toh mers eee tine. ok rh] nea THe BATE TIEN ons
* ANE NO eis Se CRSA TS reprehensible, and Cee de quidliwe
4 acme'oj He © echand processed ANG PEKeAG® | Yhoarclew TRACE M&
Be topcable Yo Mer Lb request spa
is

 

 

G-%6-2020 :
DATE Nes

 

(_ _SIGSATURE OF REQUESTER

 

Part B- RESPONSE

ce

sty
VEN
‘ He

en

ne

ON Qe

c : oe 2
3h

\& -
a Noe ve ets
R \ a e
EO wie

re"

 

 

DATE WARDEN OR REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

 

CASE- NUMBER? ===
Part C- RECEIPT

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

     

— Base 3715-cr-000 Document 1262

: d stbiug fo BP-229(13)
USP LVN PRINTED ON RECYCLED PAPER APRIL 1982

 
Requirement for submission of this request directly to the Regional Director, Bureau of Prisons.

When the inmate believes that he may be adversely affected by submission of this request at the institution level because of the sensitive nature of the
complaint, he may address his complaint to the Regional Director. He must clearly indicate a valid reason for not initially bringing his complaint to
the attention of the institution staff.

If the inmate does not provide a reason, or if the Regional Director or his designee believes that the reason supplied is not adequate, the inmate will
be notified that the complaint has not been accepted. The form sent to the Regional Director will not be returned. However, the inmate may prepare
a new request and submit it at the institution if he wishes.

Case 3:15-cr-00037 Document 1262-2 Filed 06/04/20 Page 2 of 3 PagelD #: 5833
Ff bavez B-'

Si

MIL-1330.18
January 4, 2016
PAGE 7

Attachment B/Part 1
FCI/FDC Milan Michigan
Attempt at Informal Resolution

REMEDY #

Inmate's Name: Beadles” Boon som iw

Registration Number,50 <73- 037 Housing unit 7
ATTEMPT AT INFORMAL RESOLUTION:

 

1. Briefly stated the complaint and requested corrective actions.
T uss approved for home confinement avd Signed my release Plan
Then the rollowivg vrei T was aid U Cunnot go ho; me on Ve me

Con tthiwtnk So T wmediabely wrote the Warden « letter te

GSE nw fo grant aay lowe Coa iKement cince J already
us approved and T Same d ,

2. Document your efforts to resolve the matter to include policies reviewed.
Note any reasons an informal resolution Canin not be achieved.

Derk a he -te ceseloe oT
trfor mal vesolrtiow could “yo ee sJaeved

Inmate Signature: (; rg

Date: 6-%-20 LJ
Inmate Printed Name: Benjnin Bradles

Unit Counsgsor Signature:

Date: 5 - 77-2020 —
EZ. Ltrez.

Unit Counselor Printed Name:

 

 

Case 3:15-cr-00037 Document 1262-2 Filed 06/04/20 Page 3 of 3 PagelD #: 5834
